EXHIBIT
66”

DEED/TITLE AND PICTURE OF
$950,000.00 NORTH CAROLINA
PROPERTY WHERE
PLAINTIFF/PLAINTIFF’S FAMILY
RESIDED WHEN PLAINTIFF
ATTENDING DUKE UNIVERSITY
AND COPY OF ZILLOW LISTING
WITH ESTIMATED VALUE OF SAME
PROPERTY AND LISTING MONTHLY
RENTAL PRICE

Case 1:19-cv-00593-LCB-JLW Document 54-7 Filed 02/17/21 Page 1of5
 

 

 

Case 1:19-cv-00593-LCB-JLW Document 54-7 Filed 02/17/21 Page 2of5
“Price sande tax history

a

Price nt

6/29/2018 Listing removes 34,995 }
Sourte: Block & AgSociates Realty
— ok +

| Srpavanis

Surte: ee 110

 erarzoie Price cles
eee nea Beity,

}
aot Usted Recane 34,995
Source. Block & Pesnrraee F R tyPR Bi ccattbo

} azar Listed for sale
Scone Urban Otrtham pretty

12802017 Using removed “$949,994 ce
a Cobdeect Aa ae mt

Case 1:19-cv-00593-LCB-JLW Document 54-7 Filed 02/17/21 Page 3of5

‘ my ey “* 4, yy aad
PS tie =: ee Ak 7 Va 4
4/2020 aediic ete “Etoh, tom) 4&4 NER
Source! Block & Assceliites Re aity

 
 

 

2EJLED
COUNTY

 

REGISTER OF DEEDS

 

| | FILED May @i@ 2007

AT 04:26:10 pm

| CERISE) (eer BOOK

|  NORTHC

Real Ketate 1G START PAGE. age
4 ExieTe END PAGE | ae

BOOK NP acc ae INSTRUMENT #

' NORTH CAROLINA GENERAL WARRANTY DEED

Exolse Tax: $1,750.00

Parcal Identifier No. = Verified by _ County on the day of 20

By:

 

 

Mail/Box to: _Grantee

|
‘This instrament was prepared by: ae.

Brief description for the Index: (Qiao

 

rma DEED made this e day of og : 20 97, by and between

 

GRANTOR — GRANTEE

de Thonias Mortis and wife,

4 . ‘ = ‘tgie
i ‘ ie

 

 

The designation Grantor and Grantee as used herein shall include said partiés, their heirs, , SUCCESSOTS, and assigns, and shall include

Singular, plural, masculine, feminine or neuter as required by context.
WITNESSETH, that the Gihaitor, for a valuable cozisideration paid by the Grantee, the receipt of which is hereby acknowledged, has

and by these presents does grant, bargain, sell and conve unto the Grantee in fee simple, all that certain lot or parcel of land situated in
ihe Ciyot aa oT Township,

County, North Carolina and more

particularly described as follows: Blan os
BEING all of Lot Gla aes as shown on plat recorded in eee County

| Registry.

     
 

The property hereinabove described was acquired by Grantor by instrument recorded in Book page
A map showing the above described property is recorded in Plat Book ap page _ GES

NC Bar Association Form No. L-3 © 1976, Revised © 1977, 2002
Printed by Agreement with the NC Bar Association—1981  SoftPro Corporation, 333 E, Six Forks Rd., Raleigh, NC 27609

I

Case 1:19-cv-00593-LCB-JLW Document 54-7 Filed 02/17/21 Page 4of5
1332
0507

!

| 500K QB rac:

To HAVB.AND ND TG HOLD the aforesaid lot or parce! of land and all privileges and appurienances thereto beloagingto the Grantee in

ae poepess

 

And the Grantor covenants with the Giantee, that Grantor is seized of the premises in fee simple, has the right to convey the same in fee
simple, that title is marketable and free and clear of all encumbrances, and that Grantor will warrant and defend the title against the

 

 

 

 

 

 

 

 

 

 

 

lawful claims of all persons whomsoever, other than the follo exceptions; Restrictive covenants recorded in Book Pa
| and GRIM , Page GRP and Book Pe = Registry. *
IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day and year first above written.
:
[_ EAR
By: | GAD
I. ,
By:: EAD)
_ Title:
|
By: ie EAL)
. Title: |
State of North Carolina - ~ County of

 

I, the’ onan Notary Public of the County and State aforesaid, certify that
personally, appeared before me this day and acknowledged the due

 

 

of | 20_.

 

 

My (Commission Expires;
Notary Public

 

7
Statp of of North Carolina - County of Chatham

  
   
  

 

| I, the undersigned Notary Public of the County and State aforesaid) certify that
came before me this day and acknowledged that _he is the “President of
aNorth Carolina or corporation/limited liability =a enoral

inapplicable),-and that by authority daly g given and as'the act of such entity! | he signet the foregoing instrutent i in its Dame on its

behalf as its act and deed. Witness my hand and Notarial stamp or seal, tit zs day of _ 20 07
My Commission Expires: _ eal | = ‘
SY 7,

Notary Public =

   

 

 

 

 

 

 

 

Witness my hand and Notarial stamp or seal, this a... S 20_.
My Commission Expires: 7
) | Notary Public
The foregoing Certificate(s) of ___ 3 ——

 

certified to be correct. This instrument and this certificate are duly registered at the date and Hime and in the Book and Page shown on the
frst page hercof. |
Register of Deeds for County

By: | Depaty/Assistent - Register of Deeds

NC Bar Association Form No. L-3 © 1976, Revised © 1977, 2002 |
Printed by Agreement with the NC Bar Association- 1981  SoftPro Corporation, 333 E. Six Forks Rd., Raleigh, NC 27609

 

Case 1:19-cv-00593-LCB-JLW Document 54-7 Filed 02/17/21 Page5of5

exccution of the foregoing instrument for the purposes therein expressed, Witness my hand and Notarial stamp or seal this ____ day
